DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

 Response to Amendment
This Action is in response to the RCE and accompanying Amendment filed 02/02/2021.
Claim 72 is amended.
Claims 55-75 and 80-81 are pending, with claims 55-71 withdrawn from examination as directed to a non-elected invention.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
and/or activity of the patient, which can be helpful in determining that the patient is asleep” (e.g., emphasis provided, paragraph [0014] of Libbus). Paragraph [0020] of Libbus discloses: “The processor system can be configured to determine that the patient is asleep in response to the accelerometer.” That is, the accelerometer of adherent device 100A is disposed on the leg of the patient, the single sensing unit 100A sensing/analyzing both leg movement and body orientation to determine when the user is in a sleep state. 
In response to Applicant’s argument that Libbus discloses a plurality of adherent devices, the independent claim uses the transitional phrase “comprising”, which does not preclude other elements. Libbus discloses that “an accelerometer” provides measurement of orientation and activity of the patient. Since sensing unit 100A has an accelerometer and is disposed on the patient leg, it measures leg movement and orientation of the leg (a part of the body). The housing of Libbus is the shown in Fig. 1F as stated on page 2, last line, and page 7, item 12, lines 6-7, of the Office Action dated 10/02/2020 and the processor is within Libbus’ housing as stated on page 7, last three lines of the 10/02/2020 Office Action.  That is, the illustrated device including sensing unit 100A in Fig. 1A1 is the apparatus for monitoring the sleep patterns of the user.
. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “application unit” and “sensing unit” in claim 72; and “feedback unit” of claim 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72, 74, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0076354 to Libbus et al. (hereinafter referred to as “Libbus”) in view of US Patent Application Publication No. 2016/0007931 to Rubin et al. (EFD: 04/02/2014 and hereinafter referred to as “Rubin”).
Regarding claim 72, Libbus discloses an apparatus for monitoring the sleep patterns of a user (e.g., paragraphs [0005]: patient physiological monitoring and [0014]: 
Libbus differs from the claimed invention in that it does not expressly disclose an application unit for providing mechanical coupling between said housing and the body of the user that is formed by a strap or band as recited in paragraph [0021] of US 2018/0028808 (Applicants PG-Pub). However, Rubin teaches an apparatus that monitors physiological parameters of a patient during sleep (e.g., paragraph [0002] of Rubin) where an accelerometer is attached to a leg (e.g., paragraphs [0048]-[0049] of Rubin: accelerometer is mounted within bracelet 1 and the bracelet can be attached to a 
Libbus in view of Rubin differ from the claimed invention in that Libbus does not expressly disclose a sensing unit with the accelerometer and a processor in the same housing. However, as discussed above, Libbus discloses that the accelerometer senses signals that determine a sleep state of a user and analyze leg movement of the user (e.g., paragraph [0066] of Libbus), that adherent device 100A may comprise components to adherent device 100 (e.g., paragraph [0098]), that adherent device 100 includes an accelerometer to detect patient motion (e.g., paragraph [0066] of Libbus), and that  electronics circuitry 130 of adherent device 100 includes a processor 146 (e.g., paragraph [0073] of Libbus). Similarly, Rubin teaches an accelerometer within the housing bracelet 1 and a processor disposed within the housing (e.g., paragraphs [0048]-[0049] of Rubin: CPU can be collated with the measuring unit in bracelet 1). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an accelerometer sensing device and a processor of the accelerometer signals may be disposed within the same housing to determine that the patient is asleep and to analyze leg movement of the patient in view of the teachings of Libbus and Rubin. Consequently, one of ordinary skill in the art would have 
  With respect to claim 74, Libbus in view of Rubin teaches the apparatus according to claim 72 wherein said leg movement includes periodic leg movements (e.g., paragraph [0019] of Libbus: processor is configured to detect restless leg, which is a disorder involving periodic leg movements of a patient during sleep or relaxation).  
As to claim 81, Libbus in view of Rubin teaches the apparatus according to claim 72 wherein mechanical vibration is provided in response to the analysis of the leg movement of the user (e.g., paragraph [0049] of Rubin: vibrator is capable of providing a signal in response to the analysis of the leg movement of the user). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a vibrator in view of the teachings of Rubin that can gently wake a patient. In order to wake a patient in response to detection of restless legs movement, one of ordinary skill in the art would have further modified the apparatus of Libbus in view of Rubin to have a vibrator that provides a mechanical vibration in response to the analysis of leg movement.
 
Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Rubin as applied to claim 72 above, and further in view of US Patent Application Publication No. 2009/0203972 to Heneghan et al. (hereinafter referred to as “Heneghan”).

As to claim 75, Libbus in view of Rubin teaches an apparatus according to claim 72 but does not expressly teach that analyzing said leg movement includes time and frequency patterns of said leg movement. However, Heneghan teaches, in a related art: system for monitoring physiological signs, that movements such as shivers and .
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Libbus as applied to claim 72 above, and further in view of US Patent No. 7,887,493 to Stahmann et al. (hereinafter referred to as “Stahmann”).
Rubin in view of Libbus teaches an apparatus according to claim 72 but does not expressly teach that electrical stimulation is provided in response to the analysis of the leg movement of the user. However, Stahmann teaches in an a related art: device employing movement sensing for detecting sleep-related disorders that involuntary muscle movements, such as periodic limb movement or restless leg syndrome, are treated by electric nerve stimulation (e.g., column 4, lines 7-25; column 9, lines 35-49: transcutaneous electric nerve stimulation has been found to be helpful in reducing nighttime leg jerking). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that electric stimulation reduced leg 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792